Third District Court of Appeal
                              State of Florida

                        Opinion filed August 4, 2021.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                            No. 3D21-1489
                      Lower Tribunal No. F97-7241
                         ________________


                  William Alexander Townsend,
                                Petitioner,

                                    vs.

                    The State of Florida, et al.,
                              Respondents.



    A Case of Original Jurisdiction – Habeas Corpus.

    William Alexander Townsend, in proper person.

    Ashley Moody, Attorney General, for respondent State of Florida.


Before EMAS, HENDON and GORDO, JJ.

    PER CURIAM.

    Denied.